DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group II (claim 12) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/31/2022 is acknowledged.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, lines 2-3, “to 5 C-rate” should be changed to read “to a 5 C-rate” to add the missing article.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang "A new finding on the role of LiNO3 in lithium-sulfur battery."
Regarding claim 1, Zhang discloses a method for producing a lithium-sulfur battery (P100; C1; “BR2335-type Li-S coin cells”) with an improved lifetime (P105; C1; “[t]he combination of a soluble nitrate in the electrolyte and an insoluble nitrate in the cathode leads to synergetic improvement on the cycling performance of the Li-S batteries”), comprising: an activation step of forming a positive electrode active material-derived compound from a compound including elemental sulfur (P104; C1; Li2Sn) by charging and discharging the lithium-sulfur battery (P100; C1; “galvanostatically cycled” and P100; C2; “cycled for 5 times to ensure the formation of matured surface layer on two electrodes”), which comprises the compound including elemental sulfur (P100; C1; “elemental sulfur”) and an electrolyte liquid (P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”). Next the lithium-sulfur battery was charged and discharged in an activation step (P100; C2).
Zhang further discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: mixing sulfur (P100; C1), Super-P (SP) (P100; C1), a conductor (P100; C1), and a binder (P100; C1) with water as a solvent (P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P100; C1). Next the lithium-sulfur battery was charged and discharged (P20; last paragraph).
The instant specification discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises:  mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to prepare a positive electrode (P20; first paragraph). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P20; second paragraph). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).  Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
Since Zhang discloses a similar method of producing a lithium-sulfur battery with an improved lifetime, a substantially identical positive electrode active material-derived compound would be expected to include “wherein the positive electrode active material-derived compound has a solubility of 1% by weight or greater in the electrolyte liquid.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the positive electrode active material-derived compound of the method of Zhang to have the claimed solubility because the positive electrode active material-derived compound of Zhang and the positive electrode active material-derived compound of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Zhang discloses all the limitations of the method above and further discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: comprises mixing sulfur (P100; C1), Super-P (SP) (P100; C1), a conductor (P100; C1), and a binder (P100; C1) with water as a solvent (P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P100; C1). Next the lithium-sulfur battery was charged and discharged (P20; last paragraph).
The instant specification discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to prepare a positive electrode (P20; first paragraph). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P20; second paragraph). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).  Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
Since Zhang discloses a similar method of producing a lithium-sulfur battery with an improved lifetime with respect to the instant specification, a substantially identical positive electrode active material-derived compound would be expected to include “wherein the positive electrode active material-derived compound is a compound represented by Li2Sn where n is from 4 to 8.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the positive electrode active material-derived compound of the method of modified Zhang to have the claimed composition because the positive electrode active material-derived compound of modified Zhang and the positive electrode active material-derived compound of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Zhang discloses all the limitations of the method above and further discloses wherein the lithium-sulfur battery is charged and discharged 5 times in the activation step (P100; C2; “cycled for 5 times to ensure the formation of matured surface layer on two electrodes”) which is within the claimed range of 3 times to 10 times. 
Regarding claim 7, modified Zhang discloses all the limitations of the method above and further discloses wherein in the lithium-sulfur battery, the electrolyte liquid comprises an aprotic solvent and a lithium salt (P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”).
Regarding claim 8, modified Zhang discloses all the limitations of the method above and further discloses wherein the aprotic solvent is dioxolane, dimethyl ether, or a combination thereof (P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”).
Regarding claim 9, modified Zhang discloses all the limitations of the method above and further discloses wherein the lithium salt is lithium imide (P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”).
Regarding claim 10, modified Zhang discloses all the limitations of the method above and further discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: comprises mixing sulfur (P100; C1), Super-P (SP) (P100; C1), a conductor (P100; C1), and a binder (P100; C1) with water as a solvent (P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P100; C1). Next the lithium-sulfur battery was charged and discharged (P20; last paragraph).
The instant specification discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to prepare a positive electrode (P20; first paragraph). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P20; second paragraph). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).  Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
Since Zhang discloses a similar method of producing a lithium-sulfur battery with an improved lifetime with respect to the instant specification, a substantially identical lithium-sulfur battery would be expected to include “wherein the lithium sulfur battery comprises 0.05 M to 1.0 M of the positive active material-derived compound in the electrolyte liquid after the activation step.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lithium-sulfur battery of the method of modified Zhang to have the claimed molarity because the lithium-sulfur battery of modified Zhang and the lithium-sulfur battery of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang "A new finding on the role of LiNO3 in lithium-sulfur battery" as applied to claim 1 above, and further in view of Bay et al. (WO 2016130980 A1) (utilizing US 20180034059 A1 as the English language equivalent).
Regarding claim 4, modified Zhang discloses all the limitations of the method above and further teaches its desire to suppress the redox shuttle of lithium polysulfide (Abstract).
Modified Zhang does not disclose wherein the lithium-sulfur battery is charged and discharged in a range of greater than 2.0 and less than 2.4 V in the activation step.
Bay teaches a method for producing a lithium-sulfur battery ([0002], [0013]) with an improved lifetime [0003], comprising: an activation step of forming a positive electrode active material-derived compound by charging and discharging the lithium-sulfur battery [0035], wherein the lithium-sulfur battery is charged in a range between 2.3 V and 2.4 V and discharged in a range between 2.0 V and 2.3 V [0035] which overlaps with the claimed range of charged and discharged greater than 2.0 and less than 2.4 V in the activation step because the polysulfide shuttle-inhibiting properties are enhanced [0033]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize charging and discharging parameters of Bay for the charging and discharging parameters of modified Zhang because the polysulfide shuttle-inhibiting properties are enhanced and the skilled artisan would have a reasonable expectation of doing so.
Regarding claim 5, modified Zhang discloses all the limitations of the method above and further discloses wherein a potential difference in the charge and the discharge is greater than or equal to 0.1 V and less than 0.4 V in the activation step (Bay; [0035]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang "A new finding on the role of LiNO3 in lithium-sulfur battery" as applied to claim 1 above, and further in view of Aikiyo et al. (WO 2017061107 A1) (utilizing US 20180287208 A1 as the English language equivalent).
Regarding claim 3, modified Zhang discloses all the limitations of the method above and further teaches that the cycling is performed ensure the formation of a matured surface layer on the two electrodes (P100; C2).
Modified Zhang does not teach wherein the lithium-sulfur battery is charged and discharged at a 0.2 C-rate to a 5 C-rate in the activation step.
Aikiyo teaches a method for producing a lithium battery ([0001], [0270]) with an improved lifetime [0155], comprising: an activation step of forming a positive electrode active material-derived compound [0271] by charging and discharging the lithium battery ([0275]-[0281]) which comprises an electrolyte liquid [0274], wherein the lithium battery is charged and discharged at a 1 C-rate to a 2 C-rate in the activation step ([0275]-[0281]) which is within the claimed range of 0.2 C-rate to a 5 C-rate in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery [0005].
Aikiyo further discloses wherein the positive electrode active material-derived compound can be a compound including elemental sulfur [0198].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to charge and discharge the lithium-sulfur battery of modified Zhang at the rates taught by Aikiyo in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, modified Zhang discloses all the limitations of the method above and further teaches that the cycling is performed ensure the formation of a matured surface layer on the two electrodes (P100; C2).
Modified Zhang does not disclose wherein the lithium-sulfur battery is charged and discharged 5 times or more before the activation step.
Aikiyo teaches a method for producing a lithium battery ([0001], [0270]) with an improved lifetime [0155], comprising: an activation step of forming a positive electrode active material-derived compound [0271] by charging and discharging the lithium battery ([0275]-[0281]) which comprises an electrolyte liquid [0274], wherein the lithium battery is charged and discharged 5 times or more before the activation step ([0281]; the first 5 or more times about of the 29 times) in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery [0005].
Aikiyo further discloses wherein the positive electrode active material-derived compound can be a compound including elemental sulfur [0198].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the charging and discharging taught by Aikiyo before the activation step of modified Zhang in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759